AMENDED AND RESTATED BY-LAWS OF JOHN HANCOCK FINANCIAL OPPORTUNITIES FUND SEPTEMBER 27, 2013 TABLE OF CONTENTS Page ARTICLE I - DEFINITIONS 1 ARTICLE II - OFFICES 3 Section 2.1 Principal Office 3 Section 2.2 Other Offices 3 ARTICLE III - SHAREHOLDERS 3 Section 3.1 Meetings 3 Section 3.2 Conduct of Meetings 3 Section 3.3 Annual Meetings 3 Section 3.4 Special Meetings 3 Section 3.5 Notice of Meetings 5 Section 3.6 Postponements; Adjournments 5 Section 3.7 Proxies 6 Section 3.8 Nominations and Proposals by Shareholders 6 Section 3.9 Quorum and Required Vote 10 Section 3.10 Abstentions and Broker Non-Votes 11 Section 3.11 Inspectors of Election 11 Section 3.12 Action without Meeting 11 Section 3.13 Record Date. 13 ARTICLE IV - TRUSTEES 14 Section 4.1 Meetings of the Trustees 14 Section 4.2 Term of Office of Trustees 14 Section 4.3 Quorum and Manner of Acting 15 Section 4.4 Retirement Age 15 Section 4.5 Chairman of the Trustees 15 Section 4.6 Powers and Duties of the Vice Chairman 15 Section 4.7 Interested Trustees 15 Section 4.8 Governance 16 Section 4.9 Records 16 Section 4.10 Incorporation 16 ARTICLE V - COMMITTEES 16 Section 5.1 Executive and Other Committees 16 Section 5.2 Meetings, Quorum and Manner of Acting 17 i ARTICLE VI - OFFICERS 17 Section 6.1 General Provisions 17 Section 6.2 Election, Term of Office and Qualifications 17 Section 6.3 Resignation; Removal 17 Section 6.4 Powers and Duties of the President 17 Section 6.5 Powers and Duties of Vice Presidents 18 Section 6.6 Powers and Duties of the Treasurer 18 Section 6.7 Powers and Duties of the Secretary 18 Section 6.8 Powers and Duties of Assistant Treasurers 18 Section 6.9 Powers and Duties of Assistant Secretaries 18 Section 6.10 Compensation of Officers and Trustees and Members of the Advisory Board 18 Section 6.11 Designation of Principal Accounting Officer(s) and Principal Financial Officer(s) 19 ARTICLE VII - SHARES OF BENEFICIAL INTEREST 19 Section 7.1 Share Certificates 19 Section 7.2 Regulations 19 Section 7.3 Lost, Destroyed or Mutilated Certificates 19 Section 7.4 Disclosure of Holdings 20 Section 7.5 Register of Shares 20 Section 7.6 Transfer of Shares 20 ARTICLE VIII - INDEMNIFICATION 20 Section 8.1 Indemnification of Employees and Agents 20 Section 8.2 Indemnification Agreements 20 ARTICLE IX - TERMS OF COMMON SHARES 21 Section 9.1 Common Shares 21 ARTICLE X - FISCAL YEAR 21 ARTICLE XI - INSPECTION OF BOOKS 21 ARTICLE XII - SEAL 22 ARTICLE XIII - REPORTS TO SHAREHOLDERS 22 ARTICLE XIV - SUFFICIENCY AND WAIVERS OF NOTICE 22 ARTICLE XV - PROVISIONS IN CONFLICT WITH LAW OR REGULATION 22 Section 15.1 Severability 22 Section 15.2 Invalidity 22 ii ARTICLE XVI - GOVERNING LAW 23 ARTICLE XVII - AMENDMENTS 23 ARTICLE XVIII – NET ASSET VALUE 23 iii AMENDED AND RESTATED BY-LAWS OF JOHN HANCOCK FINANCIAL OPPORTUNITIES FUND SEPTEMBER 27, 2013 The Amended and Restated By-Laws (the "By-Laws") of the John Hancock Financial Opportunities Fund (the "Trust") have been adopted pursuant to the authority granted by the Trust's Agreement and Declaration of Trust dated June 16, 1994, as amended or restated from time to time (the "Declaration of Trust"). ARTICLE I - DEFINITIONS All capitalized terms used and not defined herein have the respective meanings given them in the Declaration of Trust. "Board of Trustees" shall have the meaning set forth in Section 3.8. "Broker Non-Vote" shall have the meaning set forth in Section 3.10. "Business Day" means a day on which the New York Stock Exchange is open for trading and which is not a Saturday, Sunday or other day on which commercial banks in New York City, New York are required or authorized by law to close. "Common Shares" shall mean the Trust's common Shares. "Custodian" shall mean any Person other than the Trust who has custody of any Trust Property as required by Section 17(f) of the 1940 Act, but does not include a system for the central handling of securities described in said Section 17(f). "Delivery Date" shall have the meaning set forth in Section 3.4. "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended from time to time. "Hedging Activities" shall have the meaning set forth in Section 3.8. "Independent Trustee" shall mean a Trustee who is not an "interested person" as defined under Section 2(a)(19) of the 1940 Act. "Meeting Record Date" shall have the meaning set forth in Section 3.4. "NYSE" shall mean the New York Stock Exchange. "Outstanding Shares" shall mean those Shares shown from time to time on the books of the Trust or its transfer agent as then issued and outstanding, but shall not include Shares which have been redeemed or repurchased by the Trust and which are at the time held in the treasury of the Trust. "Person" shall mean and include individuals, corporations, partnerships, trusts, associations, joint ventures and other entities, whether or not legal entities, and governments and agencies and political subdivisions thereof. "Preferred Shares" shall have the meaning set forth in Section 9.1(a). "Proposed Nominee" shall mean each person whom a Shareholder proposes to nominate for election as a Trustee. "Proposed Nominee Associated Person" of any Proposed Nominee shall mean (A) any Person acting in concert with such Proposed Nominee, (B) any direct or indirect beneficial owner of Shares owned of record or beneficially by such Proposed Nominee or Person acting in concert with the Proposed Nominee and (C) any Person controlling, controlled by or under common control with such Proposed Nominee or a Proposed Nominee Associated Person. "public announcement" shall have the meaning set forth in Section 3.8. "Shareholder Associated Person" of any beneficial or record holder of Shares shall mean (A) any Person acting in concert with such shareholder, (B) any direct or indirect beneficial owner of Shares owned of record or beneficially by such shareholder or any Person acting in concert with such shareholder, (C) any Person controlling, controlled by or under common control with such shareholder or a Shareholder Associated Person and (D) any member of the immediate family of such shareholder or Shareholder Associated Person. "Shareholder Requested Meeting" shall have the meaning set forth in Section 3.4. "Special Meeting in Lieu of an Annual Meeting" shall mean a special meeting of Shareholders called by Trustees for the purpose of electing Trustees in the event that an annual meeting is not held on or before such date as may be required by the 1940 Act, the NYSE or such other exchange or trading system on which shares are principally traded, if applicable. "Special Meeting Percentage" shall have the meaning set forth in Section 3.4. "Special Meeting Request" shall have the meaning set forth in Section 3.4. "Trust Property" shall mean any and all property, real or personal, tangible or intangible, which is owned or held by or for the account of the Trust or the Trustees, including any and all assets of or allocated to any Class or Series, as the context may require. "Written Request" shall have the meaning set forth in Section 3.12. 2 ARTICLE II - OFFICES Section 2.1 Principal Office . Until changed by the Trustees, the principal office of the Trust shall be in Boston, Massachusetts. Section 2.2 Other Offices . The Trust may have offices in such other places without as well as within the Commonwealth of Massachusetts as the Trustees may from time to time determine. ARTICLE III - SHAREHOLDERS Section 3.1 Meetings . Meetings of the Shareholders of the Trust or a Series or Class thereof shall be held as provided in the Declaration of Trust or required by the 1940 Act at such place within or without the Commonwealth of Massachusetts as the Trustees shall designate. Section 3.2 Conduct of Meetings . The Trustees may adopt by resolution such rules and regulations for the conduct of any meeting of the Shareholders as they shall deem appropriate. Except to the extent inconsistent with such rules and regulations as adopted by the Trustees, the chair of any meeting of the Shareholders shall have the right and authority to prescribe such rules, regulations and procedures and to do all such acts as, in the judgment of such chair, are appropriate for the proper conduct of the meeting. Such rules, regulations or procedures, whether adopted by the Trustees or prescribed by the chair of the meeting, may include, without limitation, the following: (a) the establishment of an agenda or order of business for the meeting; (b) the determination of when the polls shall open and close for any given matter to be voted on at the meeting; (c) rules and procedures for maintaining order at the meeting and the safety of those present; (d) limitations on attendance at and participation in the meeting to Shareholders, their duly authorized and constituted proxies or such other persons as the chair of the meeting shall determine; (e) restrictions on entry to the meeting after the time fixed for the commencement thereof; (f) limitations on the time allotted to questions or comments by Shareholders; and (g) the extent to which, if any, other participants are permitted to speak. Section 3.3 Annual Meetings . To the extent required by the 1940 Act or the rules and regulations of the NYSE, or such other exchange or trading system on which the Shares are principally traded, annual meetings of the Shareholders of the Trust or a Series or Class thereof shall be held on such date and at such time as the Trustees shall designate. Section 3.4 Special Meetings . a) Special meetings of the Shareholders may be called at any time by the Chairman, the President, any Vice President or will be called by the President or the Secretary at the request, in writing or by resolution, of a Majority of the Trustees. Subject to subsection (b) of this Section 3.4, a special meeting of Shareholders shall also be called by the President or the Secretary of the Trust upon the written request of the Shareholders holding twenty-five percent (25%) or more of the total number of the Outstanding Shares of the Trust entitled to vote at such meeting. 3 b) In order for any Shareholder to request a special meeting, one or more written requests for a special meeting signed by Shareholders (or their duly authorized agents) as of the date of such request entitled to cast not less than twenty-five percent (25%) (the "Special Meeting Percentage") of all of the votes entitled to be cast at such meeting (the "Special Meeting Request") shall be delivered to the Secretary by registered mail, return receipt requested. In addition, the Special Meeting Request shall set forth the purpose of the meeting and the matters proposed to be acted on at the special meeting, shall bear the date of signature of each such Shareholder (or other agent) signing the Special Meeting Request, shall set forth the name and address, as they appear in the Trust's books, of each Shareholder signing such request (or on whose behalf the Special Meeting Request is signed), the class and number of shares of the Trust which are owned of record and beneficially by each such Shareholder, and shall set forth all information that each such Shareholder and, with respect to the beneficial owners of Shares on whose behalf such request is being made, each such beneficial owner of Shares would be required to disclose in a proxy statement or other filings required to be made in connection with solicitations of proxies with respect to the proposed business to be brought before the meeting pursuant to Section 14 of the Securities Exchange Act of 1934 (the "Exchange Act"), as well as the additional information required by 3.8(b) of these By-Laws. Proof of the requesting Shareholder's or Shareholders' ownership of Shares at the time of request for a special meeting must accompany the Special Meeting Request. Any requesting Shareholder may revoke his, her or its request for a special meeting at any time by written revocation delivered to the Secretary. c) The Secretary shall inform the requesting Shareholders of the reasonably estimated cost of preparing and mailing the notice of meeting (including the Trust's proxy materials). The Secretary shall not be required to call a special meeting upon Shareholder request and such meeting shall not be held unless, in addition to the documents required by paragraph (b) of this Section 3.4, the Secretary receives payment of such reasonably estimated cost prior to the mailing of any notice of the meeting. d) Except as provided in the next sentence, any special meeting shall be held at such place, date and time as may be designated by the Chairman, the President, the Vice President or the Trustees, whoever has called for the meeting. In the case of any special meeting called by the President or the Secretary upon the request of Shareholders (a "Shareholder Requested Meeting"), such meeting shall be held at such place, date and time as may be designated by the Trustees; provided, however, that the date of any Shareholder Requested Meeting shall be not more than ninety (90) days after the record date for such meeting (the "Meeting Record Date"); and provided further that if the Trustees fail to designate, within thirty (30) days after the date that a valid and complete Special Meeting Request is actually received by the Secretary (the "Delivery Date"), a date and time for a Shareholder Requested Meeting, then such meeting shall be held at 2:00 p.m. Eastern Time on the ninetieth (90 th ) day after the date the valid and complete request for such meeting is actually received by the Trust or, if such ninetieth (90 th ) day is not a Business Day, on the first preceding Business Day; and provided further that in the event that the Trustees fail to designate a place for a Shareholder Requested Meeting within thirty (30) days after the Delivery Date, then such meeting shall be held at the principal executive offices of the Trust. In fixing a date for any special meeting, the Chairman, the President, the Vice President or the Trustees may consider such factors as he, she, or they deem(s) relevant within the good faith exercise of business judgment, including, without limitation, the nature of the matters to be considered, the facts and circumstances surrounding any request for a meeting and any plan of 4 the Trustees to call an annual meeting or a special meeting. In the case of any Shareholder Requested Meeting, if the Trustees fail to fix a Meeting Record Date that is a date within thirty (30) days after the Delivery Date, then the close of business on the thirtieth (30 th ) day after the Delivery Date shall be the Meeting Record Date or if such thirtieth (30 th ) day after the Delivery Date is not a Business Day, the close of business on the first Business Day following such date shall be the Meeting Record Date. e) If at any time as a result of written revocations of requests for the special meeting, Shareholders (or their duly authorized agents) entitled to cast less than the Special Meeting Percentage shall have delivered and not revoked requests for a special meeting, the Secretary may refrain from mailing the notice of the meeting or, if the notice of the meeting has been mailed, the Secretary may revoke the notice of the meeting at any time before the meeting by notice sent to all other requesting Shareholders. Any request for a special meeting received after a revocation by the Secretary of a notice of a meeting shall be considered a request for a new special meeting. f) The Chairman, the President, the Vice President or the Trustees may appoint regionally or nationally recognized independent inspectors of elections to act as the agent of the Trust for the purpose of promptly performing a ministerial review of the validity of any purported Special Meeting Request received by the Secretary. For the purpose of permitting the inspectors to perform such review, no such purported request shall be deemed to have been delivered to the Secretary until such date as the independent inspectors certify to the Trust that the valid requests received by the Secretary represent at least 25% or more of the issued and Outstanding Shares of stock that would be entitled to vote at such meeting. Nothing contained in this paragraph (f) shall in any way be construed to suggest or imply that the Trust or any Shareholder shall not be entitled to contest the validity of any request, whether before or after such certification by the independent inspectors, or to take any other action (including, without limitation, the commencement, prosecution or defense of any litigation with respect thereto, and the seeking of injunctive relief in such litigation). Section 3.5 Notice of Meetings . Notice of all meetings of the Shareholders, stating the time, place and purposes of the meeting, shall be given by the Trustees by mail, telegraphic or electronic means to each Shareholder at such Shareholder's address as recorded on the register of the Trust mailed or, if the notice is provided electronically, furnished or delivered at least seven (7) days before the meeting, provided , however , that notice of a meeting need not be given to a Shareholder to whom such notice need not be given under the proxy rules of the Commission under the 1940 Act and the Exchange Act. No notice need be given to any Shareholder who shall have failed to inform the Trust of such Shareholder's current address or if a written waiver of notice, executed before or after the meeting by the Shareholder or such Shareholder's attorney thereunto authorized, is filed with the records of the meeting. Section 3.6 Postponements; Adjournments . The Trustees may, prior to a meeting of Shareholders being convened, postpone such meeting from time to time to a date that is a reasonable time after the date set for the original meeting. The chair of any meeting of the Shareholders may adjourn the meeting from time to time to reconvene at the same or some other place, and notice need not be given of any such adjourned meeting if the date, time and place are announced at the meeting at which the adjournment is taken. At the adjourned meeting, the 5 Trust may transact such business which properly may have been transacted at the original meeting. Any adjourned meeting may be held as adjourned one or more times without further notice on a date that is a reasonable time after the date of the original meeting. If after the adjournment a new record date is fixed for the adjourned meeting, notice of the adjourned meeting in accordance with the requirements of this Section 3.6 shall be given to each Shareholder entitled to vote at the meeting and each other Shareholder entitled to notice of the meeting. Section 3.7 Proxies . At any meeting of Shareholders, any holder of Shares entitled to vote thereat may vote by proxy, provided that no proxy shall be voted at any meeting unless it shall have been placed on file with the Secretary, or with such other officer or agent of the Trust as the Secretary may direct, for verification prior to the time at which such vote shall be taken. A proxy shall be deemed signed if the Shareholder's name is placed on the proxy (whether by manual signature, typewriting or telegraphic transmission or other electronic means) by the Shareholder or the Shareholder's attorney-in-fact. Proxies may be solicited in the name of one or more Trustees or one or more of the officers of the Trust. Only Shareholders of record shall be entitled to vote. When any Share is held jointly by several Persons, any one of them may vote at any meeting in person or by proxy in respect of such Share, but if more than one of them shall be present at such meeting in person or by proxy, and such joint owners or their proxies so present disagree as to any vote to be cast, such vote shall not be received in respect of such Share. A proxy, including a photographic or similar reproduction thereof and a telegram, cablegram, wireless, electronic or similar transmission thereof, purporting to be executed by or on behalf of a Shareholder shall be deemed valid unless challenged at or prior to its exercise, and the burden of proving invalidity shall rest on the challenger. If the holder of any such Share is a minor or a person of unsound mind, and subject to guardianship or the legal control of any other person as regards the charge or management of such Share, he or she may vote by such Shareholder's guardian or such other person appointed or having such control, and such vote may be given in person or by proxy. The placing of a Shareholder's name on a proxy pursuant to telephonic or electronically transmitted instructions obtained pursuant to procedures reasonably designed to verify that such instructions have been authorized by such Shareholder shall constitute execution of such proxy by or on behalf of such Shareholder. Section 3.8 Nominations and Proposals by Shareholders. a) Annual Meetings of Shareholders; Special Meeting in Lieu of an Annual Meeting.
